Citation Nr: 1534417	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  13-25 153A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than February 28, 1994, for the grant of service connection for a hemorrhoidectomy due to clear and unmistakable error (CUE) in the September 1994 rating decision.   

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for heart attack.

4.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for stroke.

5.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for breathing treatments and chronic obstructive pulmonary disease (COPD).  

6.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for anal reconstruction. 

7.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for diabetes mellitus type 2.   

8.  Entitlement to service connection for PTSD.

9.  Entitlement to service connection for a heart condition, to include residuals of a heart attack, to also include as secondary to PTSD.  

10.  Entitlement to service connection for residuals of a stroke, to include as secondary to PTSD.  

11.  Entitlement to service connection for respiratory condition, to include COPD.  

12.  Entitlement to service connection for residuals of anal reconstruction.  

13.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel




INTRODUCTION

The Veteran had active service from December 1958 to December 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In May 2015 the Veteran submitted additional evidence with a waiver of initial RO consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issues on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a respiratory condition, a heart condition, residuals of a stroke, residuals of anal reconstruction, entitlement to a TDIU, and whether new and material evidence has been received to reopen a claim of diabetes mellitus type II are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for hemorrhoids was received by the RO on February 28, 1994.

2.  The Veteran did not appeal the September 1994 rating decision that granted service connection for a hemorrhoidectomy and assigned a noncompensable rating, effective February 28, 1994. 

3.  The assigned effective date in the September 1994 rating decision was based on the record and the law that existed at the time and did not involve undebatable error which, had it not been made, would have manifestly changed the outcome of the decision.

4.  In a final decision issued in September 2005, the RO denied entitlement to service connection for PTSD, heart attacks, strokes, breathing treatments/COPD, and anal reconstruction.

5.  Evidence submitted since the September 2005 rating decision relates to unestablished facts necessary to substantiate the claims of service connection for PTSD, heart attacks, strokes, breathing treatments/COPD, and anal reconstruction, and raises a reasonable possibility of substantiating the claims.

6.  Resolving all reasonable doubt in the Veteran's favor, the Veteran has a current diagnosis of PTSD that is related to his corroborated in-service stressor. 


CONCLUSIONS OF LAW

1.  An effective date earlier than February 28, 1994, for the grant of service connection for a hemorrhoidectomy is not assignable based on clear and unmistakable error.  38 U.S.C.A. § 5109(a) (West 2014); 38 C.F.R. §§ 3.105(a), 3.400(b)(2) (2014).

2.  The September 2005 rating decision that denied the Veteran's claims of entitlement to service connection for PTSD, heart attacks, strokes, breathing treatments/COPD, and anal reconstruction is final.  38 U.S.C.A. 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2014).

3.  Evidence received since the September 2005 rating decision is new and material and the claims are reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156(a) (2014).
4.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist the Veteran in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

In light of the Board's favorable decision to reopen the Veteran's claims and the Board's favorable decision to grant service connection for PTSD, a discussion of the VA's duties to notify and assist are not necessary in regards to these issues.  

In regards to the Veteran's claim for an earlier effective date based on CUE, the VCAA does not apply.  In Livesay v. Principi, 15 Vet. App. 165 (2001), the Court held that "there is nothing in the text or the legislative history of VCAA to indicate that VA's duties to assist and notify are now, for the first time, applicable to CUE motions."  The Court in Livesay held that CUE claims are not conventional claims, but rather are requests for revisions of previous decisions.  A claim of CUE is not by itself a claim for benefits.  Thus, CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Thus, a "claimant," as defined by 38 U.S.C.A. § 5100, cannot encompass a person seeking a revision of a final decision based upon CUE.  As a consequence, VA's duties to notify and assist contained in the VCAA are not applicable to the Veteran's CUE claim.

CUE

The Veteran contends that he is entitled to an earlier effective date for the grant of service connection for a hemorrhoidectomy.  Specifically, the Veteran contends that in 1963 he was told he could not apply for VA benefits and was therefore denied the opportunity to apply.  See August 2004 statements.  

A previous determination which is final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed.  For the purpose of authorizing benefits, a rating or other decision that constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the decision had been made on the date of the prior decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of error.  It is the kind of error of fact or of law that when called to the attention of later reviewers compels the conclusion to which reasonable minds could not differ that the result would have been manifestly different but for the error.  Even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

There is a three-part test to determine whether a prior decision was based on CUE: (1) either the correct facts, as the facts were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be "undebatable" and of the sort which, had the error not been made, the outcome would have changed; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication.  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

An alleged failure in the duty to assist by the RO may never form the basis of a valid claim of CUE, because it essentially is based upon evidence that was not of record at the time of the earlier rating decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).

The statute governing effective dates provides that unless specifically provided otherwise, the effective date of an award based on an original claim, a claim to reopen, a claim reopened after final adjudication, or a claim for increase of compensation, dependency and indemnity compensation, or pension shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application therefore.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  For presumptive service connection purposes, the effective date is the date entitlement arose, if the claim is received within one year after separation from active duty; otherwise, the date of receipt of claim, or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(ii).  

Here, a September 1994 rating decision granted service connection for a hemorrhoidectomy and assigned a noncompensable rating, effective February 28, 1994.  The Veteran did not appeal the rating decision and new and material evidence was not received within a year following the rating decision.  See 38 U.S.C.A. §§ 5109A, 7105; see Rudd v. Nicholson, 20 Vet. App. 296 (2006) (only a request for revision based on CUE can result in the assignment of an effective date earlier than the date of a final decision).

The Veteran does not contend that he filed a claim prior to February 28, 1994.  Instead, the Veteran asserts that he was not afforded the opportunity to apply for VA compensation because when he sought assistance from the VA in 1963, he was told "there was no medical help for homosexual acts".  Based on this argument, the Board has considered the doctrine of equitable tolling.  

In the case of Irwin v. Department of Veterans Affairs, 498 U.S. 89, 111 S.Ct. 453, 112 L.Ed.2d 435 (1990), the Supreme Court noted that equitable tolling may be applied to toll a statute of limitations "where the claimant has actively pursued his judicial remedies by filing a defective pleading during the statutory period, or where the complainant has been induced or tricked by his adversary's misconduct into allowing the filing deadline to pass."  The Supreme Court noted that there is a rebuttable presumption that all federal statutes of limitations contain an implied equitable tolling provision.  Id. 

As it applies to the governing statute in this case, 38 U.S.C.A. § 5110, Andrews (Holly) v. Principi, 351 F.3d 1134, 1137-38 (Fed. Cir. 2003), held that equitable tolling, which may be applied to a statute of limitations, does not apply to section 5110 as it does not contain a statute of limitations but merely prescribes when benefits may begin and provides for an earlier effective date under certain limited circumstances.  

The controlling case law is that equitable tolling does not apply to 38 U.S.C.A. § 5110.  As the effective date established for the Veteran's entitlement to service connection for a hemorrhoidectomy was based on § 5110, the Veteran's equitable tolling argument must fail because he is asking the Board to "waive the express statutory requirements for an earlier effective date," which it cannot do".  See Edwards v. Peake, 22 Vet. App. 29, 36-37 (2008), quoting Andrews, 351 F.3d at 1138.  Thus, the doctrine of equitable tolling is not for application in this case.

While the Board has considered the Veteran's assertions, the record simply contains no statement or communication from the Veteran prior to February 28, 1994, that could reasonably constitute a pending claim for service connection for hemorrhoids.  Additionally, as discussed above, the doctrine of equitable tolling does not apply.  The Board thus finds that, the RO assigned an effective date of February 28, 1994 for service connection, the date of the Veteran's original claim for hemorrhoids, which is the earliest date allowable under the applicable regulations.  Furthermore, the assigned effective date in the September 1994 rating decision was based on the record and the law which existed at the time and did not involve undebatable error which, had it not been made, would have manifestly changed the outcome of the decision.  Accordingly, the Board has determined that CUE has not been shown in the September 1994 rating decision and the appeal is denied.

New and Material Evidence

Under 38 U.S.C.A. § 5108 , "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  

In the September 2005 rating decision, the RO denied the Veteran's claims for PTSD, heart attacks, strokes, breathing treatments/COPD, and anal reconstruction.  The RO found that the evidence did not verify the Veteran's stressor or that he had a psychiatric condition related to the stressor.  The RO also found that the evidence did not show that the Veteran's heart attacks or strokes were directly related to service and secondary consideration was not warranted as the Veteran's PTSD was not found to be related to service.  Finally, the RO found that the evidence did not show that the Veteran's breathing treatments/COPD and anal reconstruction occurred in or was related to service.  

The Veteran was notified of that decision and of his appellate rights by way of a letter sent to him on September 29, 2005.  He did not appeal that decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie, 24 Vet. App. at 251-52.  Thus, the September 2005 rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

The Board notes that in an April 2015 statement, the Veteran asserted that he never received notice of the denial and therefore he could not appeal the decision.  The Veteran asserted that "it was sent to the incorrect address.  It was returned to the regional office.  In turn, they sent it to Florence local office".  However, a review of the record shows that there is no evidence that the notification was sent to an incorrect address or that the Veteran otherwise did not receive the denial of his claims.  The Board notes that in correspondence dated August 2004 he provided the same address that was used to mail the September 29, 2005 letter.  Additionally, on the Veteran's May 2009 claim to reopen, the Veteran specifically stated "I am reopening my claims for the following" and listed the appeals that had been denied in the September 2005 rating decision.  Thus, the Veteran is presumed to have received notice.  See Woods v. Gober, 14 Vet. App. 214, 220 (2000) (holding that there is a presumption of regularity that the Secretary of VA properly discharges his official duties by mailing a copy of a VA decision to the last known address of the appellant and the appellant's representative, if any, on the date that the decision was issued).  

The evidence at the time of the September 2005 rating decision included, in relevant part, the Veteran's service treatment records; military personnel records; a June 2004 private diagnosis of PTSD; the Veteran's statements regarding his in-service stressors; buddy statements regarding the Veteran's in-service stressor; a statement from the Veteran's mother; a statement from the Veteran's wife; a December 2004 private opinion that states the Veteran suffers from extreme PTSD due to being a rape victim; private treatment records dated April 1995 to December 2004 showing that the Veteran was diagnosed with COPD, coronary artery disease, and had suffered a stroke; statements from the Veteran that his heart attacks and strokes were due to PTSD; and a December 2004 private opinion that the Veteran's damage to his anal cavity could have been caused by repeated rape.  

The Veteran submitted a claim to reopen in May 2009.  The relevant evidence received since the September 2005 decision includes a statement from one of the alleged attackers purportedly confessing his role in the assault of the Veteran; a July 2009 statement from the Veteran that alleges his in-service hemorrhoidectomy was botched; a March 2011 statement from the Veteran that his doctors have told him his heart attack and stroke are due to the stress caused by his PTSD and that his commanding officer got him hooked on smoking.

The Board finds that some of the evidence received since the September 2005 rating decision is new and material.  Specifically, the purported statement from the Veteran's alleged attacker, the Veteran's statement that his in-service hemorrhoidectomy was botched, and the Veteran's assertion that he only began smoking due to his commanding officer and the stress after the assault.  As previously noted, the credibility of such evidence is presumed for the purpose of reopening the claim.  See Justus, 3 Vet. App. at 513.  Furthermore, as will be discussed below, the Board is granting service connection for PTSD.  As new and material evidence has been received, the previously denied claims of service connection for PTSD, heart attacks, strokes, breathing treatments/COPD, and anal reconstruction are reopened.  The Veteran's appeals to this extent are allowed.   

Service Connection

The Veteran contends that he has PTSD due to military sexual trauma.  The Veteran has stated that he was sexually assaulted by three males while in service.  The Veteran further asserts that this was covered up by his commanding officer and he was subjected to continued abuse afterwards, including being pushed from a truck and dragged.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Generally, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2014).  

If a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate his account of the stressor incident.  38 C.F.R. § 3.304(f)(5) (2014).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Id.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id. 

Significantly, it is well established that a medical opinion may be used to corroborate a personal-assault stressor.  See Menegassi v. Shinseki, 638 F.3d 1379, 1381 (Fed. Cir. 2011).

Turning to the evidence of record, the Veteran has a current diagnosis of PTSD as evidenced by the October 2004 VA examination.

The Veteran's service treatment records show that the Veteran was diagnosed with antisocial behavior in January 1962.  A February 1962 service treatment record shows that the Veteran was treated for contusion on his back and abrasions on his left hand, forehead, and upper lip.  Dressings were applied and the Veteran was returned to quarters.  A May 1962 treatment record shows that the Veteran was treated for right ankle pain after jumping from a truck.  A June 1962 military personnel record shows that the Veteran reported seeing the Chaplin due to stress with his family.  On his October 1962 separation report of medical history the Veteran reported excessive drinking due to harassment at "TFAD".  The Veteran's military personnel records show that in October 1962 the Veteran was noted as a constant source of problems and that he had a drinking problem.  

In an October 2004 statement, the Veteran's mother stated that she received a letter while the Veteran was in service about the attack and failure of the commander to do something.  She reported that she received another letter describing how the attackers tried to run him over with a car.  The Veteran's mother reported that years later the Veteran broke down crying and told her what happened.  

The Veteran was afforded a VA examination in October 2004.  The examiner failed to provide an etiology opinion.

A December 2004 private opinion noted that the Veteran suffers from extreme PTSD due to being a rape victim.  The private physician did not provide a rationale.  

In April 2005 the Veteran submitted a buddy statement from J.M.  He reported that he served with the Veteran and witnessed the Veteran being assaulted.  J.M. reported that he filled out an incident report after the assault and after the Veteran was pushed from the truck but the commanding officer tore them up and told him not to tell anyone.  

In July 2009 the Veteran submitted a buddy statement from G.H.  G.H. reported that he helped put the Veteran in the back of a truck after he was assaulted.  He reported that he, J.M. and a Lt. M. made full reports to the commanding officer about the assault and the truck incident but the commanding officer covered up the incidents.  

The Veteran also submitted a July 2009 statement from J.J, one of his alleged attackers.  In the statement J.J. admitted to his involvement in the assault of the Veteran.  J.J. also reported that he witnessed the Veteran being pushed off the truck.  

A February 2015 statement from a private clinical psychologist notes that "therapeutically, the trauma which occurred during his military service has resulted in such intense degradation of his self-concept that resolution of major PTSD conflicts is projected to be minimal even with years of therapy".  

Based on the above, the Board finds that the Veteran has a current diagnosis of PTSD and medical opinions linking PTSD with the reported stressful event he experienced in service.  The Veteran has also reported his in-service stressor, which has been corroborated by his mother.  In addition, the Veteran's service treatment records contain circumstantial evidence that tends to substantiate his claim of physical assaults, and his service personnel records contain evidence that suggests behavioral changes during his service.  As such, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's reported in-service stressor occurred.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Therefore, the criteria for service connection for PTSD are met.  Also, the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran's specific contention is that he suffers chronic mental disability from in-service stressful events.  The chronic mental disability resulting from the in-service stressful event has been clinically identified as PTSD.  As the Board finds that service connection is warranted for PTSD, a full grant of the benefit sought on appeal has been awarded.


ORDER

Entitlement to an effective date earlier than February 28, 1994, for the grant of service connection for a hemorrhoidectomy on the basis of CUE, is denied.  

New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD; the appeal is granted to this limited extent.

New and material evidence has been received to reopen the claim of entitlement to service connection for a heart attack; the appeal is granted to this limited extent.

New and material evidence has been received to reopen the claim of entitlement to service connection for strokes; the appeal is granted to this limited extent.

New and material evidence has been received to reopen the claim of entitlement to service connection for breathing treatments/COPD; the appeal is granted to this limited extent.

New and material evidence has been received to reopen the claim of entitlement to service connection for anal reconstruction; the appeal is granted to this limited extent.

Entitlement to service connection for PTSD is granted.


REMAND

New and Material Evidence Diabetes

In a February 2014 statement, the Veteran stated "I did not nor did not call the diabetes as having been service-connected!"  The Board does not find that this statement constitutes a withdrawal under 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).  Notwithstanding, the Board finds that it remains unclear whether the Veteran would like to withdraw this claim or continue his appeal.  Therefore, on remand, clarification should be obtained in this regard.

Heart Condition, Stroke and COPD

The Veteran contends that his PTSD caused his heart condition and his stroke.  Specifically, the Veteran reported in March 2011 that he was told by his doctors that his stroke and heart attack were due to the anxiety from his PTSD.  As service connection for PTSD has been granted above, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his heart condition and stroke.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran also contends that he only began drinking and smoking in service due to his commanding officer and the stress he was under after the assault.  The Veteran has asserted that smoking led to his COPD.  Additionally, the Veteran submitted an October 2004 statement from Dr. R.  Dr. R concluded that the stressful events that were reported to occur while the Veteran was in service led him to abuse both alcohol and tobacco which clearly contributed to the development of his vascular disease.  

The Board notes that such secondary service connection is not prohibited by law, and is in fact contemplated in precedential opinions.  VAOPGCPREC 6-2003.  As such, on remand, these theories of entitlement must also be considered.  38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159(c)(4); McLendon, supra.

Anal Reconstruction

The Veteran contends that his in-service assault caused his bowel problems.  The Veteran has also asserted that the in-service hemorrhoidectomy was botched, leading to his current problems.  The Board notes that the Veteran is currently service-connected for a hemorrhoidectomy at a noncompensable rating.  As such, the Board thus finds that a VA examination is necessary to determine the nature and etiology of the Veteran's current fecal incontinence.  

TDIU

The Board notes the February 2015 private opinion that the Veteran should not be involved in a work environment due to anger flare-ups caused by his PTSD.  As such, the Board finds that the Veteran's TDIU claim is inextricably intertwined with the grant of PTSD above and with the herein remanded claims.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO/AMC should contact the Veteran to clarify whether he seeks to continue his appeal of the claim for reopening his previously denied claim of entitlement to service connection for diabetes mellitus type 2.  

2. The RO/AMC should obtain outstanding VA treatment records dated September 2009 to the present.  

3. Thereafter, schedule the Veteran for a VA psychiatric examination.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.

The examiner must opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that service-connected PTSD caused OR aggravated (beyond the natural progress) the Veteran's use of tobacco products after service?  If aggravation is shown, the examiner should quantify the degree of aggravation due to the PTSD, if possible.  The examiner should address the October 2004 statement from Dr. R.  

The examiner must opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that service-connected PTSD caused OR aggravated (beyond the natural progress) the Veteran's abuse of alcohol?  If aggravation is shown, the examiner should quantify the degree of aggravation due to the PTSD, if possible.  The examiner should address the October 2004 statement from Dr. R.  
The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence.  

Each opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles.

4. Then, schedule the Veteran for new VA examination(s) with the appropriate medical professionals to determine the nature and etiology of heart condition, stroke, and respiratory condition.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination. The examiner should review the claims folder and this fact should be noted in the accompanying medical report.

Heart

The examiner should determine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's coronary artery disease was 1) caused, OR 2) aggravated (beyond the natural progress) by his PTSD.  If aggravation is shown, the examiner should quantify the degree of aggravation due to the PTSD, if possible.  The Veteran contends that anxiety from his PTSD caused his coronary artery disease.  The examiner should address the October 2004 statement from Dr. R.  


The examiner should also determine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a) the use of tobacco products after service was a substantial factor in causing or aggravating (beyond the natural progress) the coronary artery disease, and b) the coronary artery disease would not have occurred but for the use of tobacco products after service?  In so doing the examiner should address the October 2004 statement from Dr. R.  

The examiner should also determine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's coronary artery disease was 1) caused, OR 2) aggravated (beyond the natural progress) by his abuse of alcohol.  If aggravation is shown, the examiner should quantify the degree of aggravation due to the PTSD, if possible.  In so doing the examiner should address the October 2004 statement from Dr. R.  

Stroke

The examiner should determine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's stroke was 1) caused, OR 2) aggravated (beyond the natural progress) by his PTSD.  If aggravation is shown, the examiner should quantify the degree of aggravation due to the PTSD, if possible.  The Veteran contends that anxiety from his PTSD caused his stroke.  The examiner should address the October 2004 statement from Dr. R.  


The examiner should also determine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a) the use of tobacco products after service was a substantial factor in causing OR aggravating (beyond the natural progress) the stroke, and b) the stroke would not have occurred but for the use of tobacco products after service?  In so doing the examiner should address the October 2004 statement from Dr. R.  

The examiner should also determine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's stroke was 1) caused, OR 2) aggravated (beyond the natural progress) by his abuse of alcohol.  If aggravation is shown, the examiner should quantify the degree of aggravation due to the PTSD, if possible.  The examiner should address the October 2004 statement from Dr. R.  

COPD

The examiner must opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a) the use of tobacco products after service was a substantial factor in causing OR aggravating (beyond the natural progress) the COPD, and b) the COPD would not have occurred but for the use of tobacco products after service?

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence.  

Each opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles.

5. Then, schedule the Veteran for new VA examinations with the appropriate medical professional to determine the nature and etiology of his anal reconstruction.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.

The examiner should determine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's anal reconstruction with fecal incontinence is a manifestation of his hemorrhoidectomy.  

If not, the examiner should determine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's anal reconstruction with fecal incontinence is due to his military service, to include his conceded in-service sexual assault?

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence.  

Each opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles.

6. After completing the above, the Veteran's claims, including entitlement to a TDIU, should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


